Title: From John Adams to Hezekiah Niles, 9 May 1819
From: Adams, John
To: Niles, Hezekiah



Mr Niles.
Quincy May 9. 1819

In one of your letters—you ask me whether I can give you the names of the Mohawk’s who were concerned in the Noyade of the ten in Boston Harbour I now tell you in the truth and upon honor—that I know not and never knew the names of any one of them during the week of that transaction— I was employed in the discharge of my duty as a Barrister at Law in the Court of Judicature—in the Town and County of Plymouth—when I returned to Boston the deed was done— I never inquired w who did it— whenever any person discovered an inclination to give me a history of it, As many did I constantly stoped him short—and said—say not a word to me upon that subject—name not to me, one person concerned in it— my reason for this Caution was—that I expected every day an indictment against the Authors of it—and that I should be called upon to defend them in a Court of Justice and I was determined that no judge or juror Attorney General or Solicitor General should have it in his power—to compel me to testify as a Witness to any fact relative to the transaction and to this day I know not the name of one Man concerned in it— Within two years past a Gentleman, an entire stranger to me on a visit he was pleased to make me blurted out the name of one Gentleman who he said told him, that he was one of the Mohawks but this name I will not committ to writing— you may depend upon it they were no ordinary Mohawks— the profound Secrete in which they have held their names—and the total abstinence from plunder are proofs of the Character of the Men— I believe they would have Tarred and feathered any one of their Number who should have been detected in Pocketing a pound of Hyson—
I have not seem one of your Registers I believe for Six Months— I have long expected another Volume—and wait for it with some impatience— I have sent you several Manuscripts which if you have not printed and do not intend to publish I pray you to return to your friend and humble / Servant
John Adams